DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant's amendments filed on 25 June 2021 have been entered.  Claims 1, 8, and 21 have been amended.  No claims have been canceled.  No claims have been added.  Claims 1-13 and 21-27 are still pending in this application, with claims 1, 8, and 21 being independent.

Response to Arguments
Applicant's arguments filed 25 June 2021 have been fully considered but they are not persuasive. 
Examiner notes that Applicant’s arguments do not mention any of the cited references, much less any specific portions of these references and merely argues that the “Applied Art” does not teach the amended limitations. Examiner finds these limitations to be met by the references, as outlined below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 1-13 and 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 8 each recites the limitation: “some, but not all, visual properties of the virtual volumetric substance”. Examiner fails to find support for this anywhere in the specification or drawings. Appropriate correction and/or explanation is required.
Claim 21 recites the limitation: “some, but not all, properties of the visual appearance of virtual material substance”. Examiner fails to find support for this anywhere in the specification or drawings. Appropriate correction and/or explanation is required.
The remaining claims depend from one of the above independent claims, either directly or indirectly, and are accordingly rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-25 and 27 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Satish et al. (US Pub. 2013/0301901), hereinafter Satish.
Regarding claim 21, Satish discloses a computer-implemented method (CIM) for use with a virtual reality environment (VRE) and a material substance that is subject to changing its shape and volume over time, the material substance being characterizable by a set of volume parameter value(s) and a set of shape parameter value(s), the CIM comprising: intermittently receiving a series of size-and-shape data sets over a time interval during which the material substance changes its shape and volume over time (Fig. 1; Paragraph [0024]: the camera can be substantially non-transiently positioned relative to a fluid canister stand such that the camera remains in a suitable position to capture an image of a canister substantially throughout a surgery or other medical event and/or until the canister is full. This can enable the camera to regularly capture and analyze images of the fluid canister, such as every thirty seconds or every two minutes; Paragraph [0026]: Block S112 can capture images of the canister automatically, such as based on a timer, changes in canister fluid volume, or availability of the canister for imaging, which can enable the method S100 to track fluid collection in the canister over time, as shown in FIGS. 7A and 7B. This can be useful in mapping trends in patient fluid loss and/or predicting future patient fluid (e.g., blood) loss), with each size-and-shape data set including: (i) a set of volume parameter value(s) indicative of the size of the material substance, and (ii) a set of shape parameter value(s) indicative of the shape of the material substance (Paragraph [0026]: Block S112 can capture images of the canister automatically, such as based on a timer, changes in canister fluid volume, or availability of the canister for imaging, which can enable the method S100 to track fluid collection in the canister over time, as shown in FIGS. 7A and 7B. This can be useful in mapping trends in patient fluid loss and/or predicting future patient fluid (e.g., blood) loss; Paragraph [0031]: Block S110 can additionally or alternatively implement machine vision techniques to identity the type of fluid canister. For example, Block S110 can implement template matching to determine the type of the canister, such as by accessing a template library of reference markers, each reference marker associated with a particular type of canister, such as from a particular manufacturer, of a particular size, and/or of a particular shape. In this implementation, or more subsequent Blocks of the method S100 can be tailored for a specific type of fluid canister, wherein Block S110 functions to set a particular implementation path for the subsequent Blocks dependent on the particular canister type. However, Block S110 can function in any other way to identify any other suitable reference marker in the image of the canister and/or the type of canister); responsive to the receipt of each given size-and-shape data set of the series of size-and-shape data sets, generating a corresponding visual display data set that includes a visual rendering of the material substance within the VRE as a virtual material substance, with the visual appearance of the virtual material substance being based upon the set of size parameter(s) and the set of shape parameters of the given size-and-shape data set (Fig. 7A; Paragraph [0027]: Block S102 can display an alignment graphic on a display of the computing device, wherein the display also functions as a viewfinder for a camera incorporated into the computing device. In this example, Block S102 can prompt the user to align an edge of the canister in the field of view of the camera with the alignment graphic rendered on the display, as shown in FIGURE 4A. The alignment graphic can include points, lines, and/or shapes (e.g., an outline of a canister) to be aligned with a side, feature, decal, and/or the reference marker of or on the fluid canister. Block S102 can thus guide a user in properly positioning the canister relative the camera (or other optical sensor) in preparation for imaging; Paragraph [0047]: estimating a volume of fluid within the canister based on the fluid level. Generally, Block S140 functions to convert the fluid level estimate of Block S130 into a fluid volume estimate based on a canister type and/or geometry, as shown in FIGS. 1 and 7A. For example, the canister can be one of various types of frustoconical fluid canisters of various geometries (e.g., base diameter, sidewall angle, maximum fluid level) used in operating rooms and/or clinical settings to collect bodily fluids of patients. Therefore, once the type and/or geometry of the canister is entered by a user, determined through machine vision techniques, and/or accessed from a canister type and/or geometry database, Block S140 can transform the fluid level estimate into a fluid volume estimate. Furthermore, in implementations in which Block S140 converts a pixel-based fluid level measurement into a real fluid volume measurement, Block S140 can further account for an actual or estimated angle between the camera and the canister, actual or estimated distance between the camera and the canister, actual or estimated geometry of the canister (e.g., diameters at the canister base and at the fluid surface), and/or any other relevant metric of or between the canister and the camera; Paragraph [0063]: As shown in FIG. 3, one variation of the method S100 includes Block S192, which recites displaying results of analysis of the canister, such as the total fluid volume, estimated hemoglobin content, red blood cell content, extracorporeal blood volume, etc. in the fluid canister. As shown in FIGS. 1, 7A, and 7B, Block S192 can control an augmented reality overlay on top of a static image or live video feed of the fluid canister also renders on the display); and for each given visual display data set corresponding to a respective size-and-shape data set, generating a visual display in the VRE based on the visual display data set so that the changes in shape and volume over time of the material substance in the real world is tracked by some, but not all, properties of the visual appearance of virtual material substance in the VRE (Paragraphs [0026-[0028]: Block S112 can capture images of the canister automatically, such as based on a timer, changes in canister fluid volume, or availability of the canister for imaging, which can enable the method S100 to track fluid collection in the canister over time, as shown in FIGS. 7A and 7B. This can be useful in mapping trends in patient fluid loss and/or predicting future patient fluid (e.g., blood) loss. Alternatively, Block S102 can capture the image of the canister according to a manual input, such as from a nurse or anesthesiologist…Block S102 can also timestamp each image of the canister as the canister is filled, replaced, and/or emptied, which can further enable the method S100 to track changes in fluid level within the canister, map patient blood (and fluid) loss trends, etc. However, Block S102 can function in any other way to capture the image of the canister).
Regarding claim 22, Satish discloses the CIM of claim 21 wherein: the material substance is further characterizable by at least one of the following additional properties: (a) temperature, (b) color, (c) opacity, (d) viscosity, (e) a carbonation property, and (f) a grain size property of a granular substance; the intermittently received series of size-and-shape data sets further includes a set of parameter values corresponding to the at least one additional properties; and the visual appearance of the virtual material substance is further based upon the set of parameter values corresponding to the at least one additional properties.
Regarding claim 23, Satish discloses the CIM of claim 21 wherein: the material substance is at least one of: (a) a liquid substance, (b) a gas substance, (c) a vapor substance, (d) a plasma substance, and (e) a granular substance (Paragraph [0019]: blood component can be any of whole blood, red blood cells, hemoglobin, platelets, plasma, or white blood cells. However, the method S100 can also implement Block S180, which recites estimating a quantity of a non-blood component within the canister based on the estimated volume and the concentration of the non-blood component within the canister. The non-blood component can be saline, ascites, bile, irrigant saliva, gastric fluid, mucus, pleural fluid, urine, fecal matter, or any other bodily fluid of a patient).
Regarding claim 24, Satish discloses the CIM of claim 21, further comprising: transmitting the visual display in the VRE to one or more virtual reality devices (Paragraph [0023]: the computing device can communicate with a remote server, such as over the Internet via a wireless connection, wherein the server performs at least some Blocks of the method S100 and wherein at least some of the outputs of the method S100 are transmitted back to the computing device for further analysis and/or subsequent release to a user. The computing device can also include or be coupled to a digital display such that the method S100 can display information to a user (e.g., a nurse or anesthesiologist) through the display; Paragraph [0072]: the processor 120 is arranged within a handheld electronic device that also contains the optical sensor 110 and the display 130. In another variation, the processor 120 is a portion of or is tied to a remote server, wherein image data from the optical sensor no is transmitted (e.g., via an Internet or local network connection) to the remote processor 120, wherein the processor 120 estimates the extracorporeal blood volume in at least the portion of the canister by analyzing the image of the canister, and wherein the blood component volume estimate is transmitted to the display 130).
Regarding claim 25, Satish discloses the CIM of claim 24, further comprising: displaying the visual display in the VRE on the one or more virtual reality devices (Paragraph [0063]: Block S192, which recites displaying results of analysis of the canister, such as the total fluid volume, estimated hemoglobin content, red blood cell content, extracorporeal blood volume, etc. in the fluid canister. As shown in FIGS. 1, 7A, and 7B, Block S192 can control an augmented reality overlay on top of a static image or live video feed of the fluid canister also renders on the display).
Regarding claim 27, Satish discloses the CIM of claim 21 wherein: the intermittently received series of size-and-shape data sets is generated by one or more sensors selected from the group consisting of: (a) computer cameras, (b) external digital cameras, (c) one or more infrared cameras, (d) ultrasonic mapping sensors, and (e) float level sensors (Paragraph [0025]: As shown in FIGURE 3, one variation of the method S100 includes Block S102, which recites capturing an image of the canister. Block S102 can interface with a camera or other suitable optical sensor to capture the image of a field of view of the camera or optical sensor, wherein the canister is in the field of view of the camera or optical sensor).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Satish et al. (US Pub. 2013/0301901), hereinafter Satish, in view of Kotzin et al. (US Pub. 2005/0219211), hereinafter Kotzin.
Regarding claim 1, Satish discloses a computer-implemented method (CIM) comprising: determining a plurality of snapshots of at least one physical property of a physical volumetric substance within a container over a time interval (Fig. 1; Paragraph [0024]: the camera can be substantially non-transiently positioned relative to a fluid canister stand such that the camera remains in a suitable position to capture an image of a canister substantially throughout a surgery or other medical event and/or until the canister is full. This can enable the camera to regularly capture and analyze images of the fluid canister, such as every thirty seconds or every two minutes); and rendering, in a Virtual Reality Environment (VRE), a virtual volumetric substance in a virtual container, where some, but not all, visual properties of the virtual volumetric substance correspond to the at least one physical property of the physical volumetric substance based, at least in part, on the plurality of snapshots, with changes to the at least one physical property of the physical volumetric substance evidenced in the plurality of snapshots resulting in corresponding changes to the some visual properties of the virtual volumetric substance (Fig. 7A; Paragraphs [0026]-[0028]: Block S102 can cooperate with Block S140 to capture the image of the canister once a threshold increase is canister fluid volume is detected. Therefore, Block S112 can capture images of the canister automatically, such as based on a timer, changes in canister fluid volume, or availability of the canister for imaging, which can enable the method S100 to track fluid collection in the canister over time, as shown in FIGS. 7A and 7B. This can be useful in mapping trends in patient fluid loss and/or predicting future patient fluid (e.g., blood) loss. Alternatively, Block S102 can capture the image of the canister according to a manual input, such as from a nurse or anesthesiologist…Block S102 can also timestamp each image of the canister as the canister is filled, replaced, and/or emptied, which can further enable the method S100 to track changes in fluid level within the canister, map patient blood (and fluid) loss trends, etc. However, Block S102 can function in any other way to capture the image of the canister; Paragraph [0047]: estimating a volume of fluid within the canister based on the fluid level. Generally, Block S140 functions to convert the fluid level estimate of Block S130 into a fluid volume estimate based on a canister type and/or geometry, as shown in FIGS. 1 and 7A. For example, the canister can be one of various types of frustoconical fluid canisters of various geometries (e.g., base diameter, sidewall angle, maximum fluid level) used in operating rooms and/or clinical settings to collect bodily fluids of patients. Therefore, once the type and/or geometry of the canister is entered by a user, determined through machine vision techniques, and/or accessed from a canister type and/or geometry database, Block S140 can transform the fluid level estimate into a fluid volume estimate. Furthermore, in implementations in which Block S140 converts a pixel-based fluid level measurement into a real fluid volume measurement, Block S140 can further account for an actual or estimated angle between the camera and the canister, actual or estimated distance between the camera and the canister, actual or estimated geometry of the canister (e.g., diameters at the canister base and at the fluid surface), and/or any other relevant metric of or between the canister and the camera; Paragraph [0063]: As shown in FIG. 3, one variation of the method S100 includes Block S192, which recites displaying results of analysis of the canister, such as the total fluid volume, estimated hemoglobin content, red blood cell content, extracorporeal blood volume, etc. in the fluid canister. As shown in FIGS. 1, 7A, and 7B, Block S192 can control an augmented reality overlay on top of a static image or live video feed of the fluid canister also renders on the display).
	While Satish teaches where the virtual representation is a volume of physical volumetric substance rendered inside of the container, Satish does not explicitly disclose where the virtual representation is a simulated volume of physical volumetric substance rendered inside of the container.
	However, Kotzin teaches display of a liquid (Paragraph [0018]), further comprising where the virtual representation is a simulated volume of physical volumetric substance rendered inside of the container (Fig. 1; Paragraph [0018]: first display 104 is shown depicting a glass full of water 112, wherein the water is representative of the content to be transferred. As the first device 100 senses the contextual characteristic of tilting 114, (i.e. pouring) indicated by arrow 116, as if to pour the content into the second device 102, the liquid in the glass shown on the first display 104 begins to empty, as if it were being poured in response to the pouring gesture of the first device 100 moving in a pouring like manner. This interactive data management allows the user to associate with the actual transfer of the content with an understandable physical property. The simulation of the virtual water pouring from the glass corresponds directly to the transferring of the content from the first device 100 to the second device 102; Claim 18: wherein the graphical animation presented on the display is a virtual representation of liquid in a container). Kotzin teaches that this will allow user to view the content with an understandable physical property (Paragraph [0018]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Satish with the features where the virtual representation is a simulated volume of physical volumetric substance rendered inside of the container as taught by Kotzin so as to allow for user to view and understand the content as presented by Kotzin.
Regarding claim 2, Satish, in view of Kotzin teaches the CIM of claim 1, Satish discloses wherein: at least one physical property of the physical volumetric substance within the container  estimate the blood component content in the fluid canister based on color properties (e.g., `redness`) of the fluid in the fluid canister, Block S180 analyzes other color properties of the fluid to estimate the content of other matter in the canister. For example, Block S180 can analyze the clarity of the fluid in the canister and correlate the estimated clarity of the fluid with a concentration or content of water or saline in the fluid canister. In another example, Block S180 can extract a `yellowness` (e.g., color intensity in the yellow component space) of the fluid and correlate the yellowness with a concentration or content of plasma and/or urine in the fluid canister. Similarly, Block S150 can extract a `greenness` (e.g., color intensities in the green and yellow component spaces) of the fluid and correlate the greenness with a concentration or content of bile in the fluid canister. However, Block S180 can estimate the quantity and/or concentration of any other fluid, particulate, or matter in the fluid canister…S190 can also estimate a future time at which the patient's intracirculatory blood volume, intracirculatory hematocrit, intracirculatory blood viscosity).
Regarding claim 3, Satish, in view of Kotzin teaches the CIM of claim 1, Satish discloses wherein: the physical volumetric substance within the container includes at least one selection from the group consisting of: (a) a liquid substance, (b) a gas substance, (c) a vapor substance, (d) a plasma substance, and (e) a granular substance (Paragraph [0019]: blood component can be any of whole blood, red blood cells, hemoglobin, platelets, plasma, or white blood cells. However, the method S100 can also implement Block S180, which recites estimating a quantity of a non-blood component within the canister based on the estimated volume and the concentration of the non-blood component within the canister. The non-blood component can be saline, ascites, bile, irrigant saliva, gastric fluid, mucus, pleural fluid, urine, fecal matter, or any other bodily fluid of a patient
Regarding claim 4, Satish, in view of Kotzin teaches the CIM of claim 1 Satish discloses further comprising: responsive to determining the plurality of snapshots of at least one physical property of a physical volumetric substance within the container over the time interval, transmitting the determined plurality of snapshots to one, or more, computer devices (Paragraph [0024]: the camera can be substantially non-transiently positioned relative to a fluid canister stand such that the camera remains in a suitable position to capture an image of a canister substantially throughout a surgery or other medical event and/or until the canister is full. This can enable the camera to regularly capture and analyze images of the fluid canister, such as every thirty seconds or every two minutes; Paragraph [0071]: the processor 120 of the system 100 receives the image of the canister, estimates a volume of fluid within the canister, extracts a feature from an area of the image correlated with the volume of fluid, correlates the extracted featured with a concentration of a blood component within the canister, and estimates a quantity of the blood component within the canister based on the estimated volume and the concentration of the blood component within the canister).
Regarding claim 5, Satish, in view of Kotzin teaches the CIM of claim 1 Satish discloses wherein: the determined plurality of snapshots of at least one physical property of the physical volumetric substance within a container over the time interval is observed by one or more sensors selected from the group consisting of: (a) computer cameras, (b) external digital cameras, (c) one or more infrared cameras, (d) ultrasonic mapping sensors, and (e) float level sensors (Paragraph [0025]: As shown in FIGURE 3, one variation of the method S100 includes Block S102, which recites capturing an image of the canister. Block S102 can interface with a camera or other suitable optical sensor to capture the image of a field of view of the camera or optical sensor, wherein the canister is in the field of view of the camera or optical sensor).
Regarding claim 6, Satish, in view of Kotzin teaches the CIM of claim 1 Satish discloses further comprising: transmitting an indicator data set indicative of one or more physical  the computing device can communicate with a remote server, such as over the Internet via a wireless connection, wherein the server performs at least some Blocks of the method S100 and wherein at least some of the outputs of the method S100 are transmitted back to the computing device for further analysis and/or subsequent release to a user. The computing device can also include or be coupled to a digital display such that the method S100 can display information to a user (e.g., a nurse or anesthesiologist) through the display; Paragraph [0072]: the processor 120 is arranged within a handheld electronic device that also contains the optical sensor 110 and the display 130. In another variation, the processor 120 is a portion of or is tied to a remote server, wherein image data from the optical sensor no is transmitted (e.g., via an Internet or local network connection) to the remote processor 120, wherein the processor 120 estimates the extracorporeal blood volume in at least the portion of the canister by analyzing the image of the canister, and wherein the blood component volume estimate is transmitted to the display 130).
Regarding claim 7, Satish, in view of Kotzin teaches the CIM of claim 1 Satish discloses wherein rendering the virtual representation of the physical volumetric substance in the VRE further includes displaying, as an overlay over the virtual representation, one or more user interface elements indicating one or more physical properties of the physical volumetric substance corresponding to the virtual representation (Fig. 7A; Fig. 7B; Paragraph [0063]: As shown in FIG. 3, one variation of the method S100 includes Block S192, which recites displaying results of analysis of the canister, such as the total fluid volume, estimated hemoglobin content, red blood cell content, extracorporeal blood volume, etc. in the fluid canister. As shown in FIGS. 1, 7A, and 7B, Block S192 can control an augmented reality overlay on top of a static image or live video feed of the fluid canister also renders on the display. For example, in an implementation in which Blocks of the method S100 are implemented by a mobile computing device (e.g., smartphone, tablet), a display integral with the computing device can display the estimated current blood volume and/or hematocrit quantity in the canister. The display can also render estimated blood volumes and/or hematocrit quantities in the fluid canister over a period of time, a total estimated current blood volume and/or hematocrit quantity in the fluid canister and scanned surgical sponges, and/or past, current, and predicted future total estimated blood volume and/or hematocrit quantities in the fluid canister and scanned surgical sponges. Block S192 can additionally inform a user of a single past fluid quality and/or volume, multiple past fluid qualities and/or volumes, and/or a trend in fluid quality and/or volume over time. However, Block S192 can function to display any relevant fluid canister (and sponge) content information to a user in any other way).
Regarding claim 8, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the machine readable storage device and processor(s), which are disclosed by Satish, Paragraph [0080]: systems and methods of the preferred embodiments can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions. The instructions are executed by computer-executable components integrated with the system, the optical sensor, the processor, the display, hardware/firmware/software elements of a system or handheld computing device, or any suitable combination thereof); thus they are rejected on similar grounds.
Regarding claim 9, the limitations of this claim substantially correspond to the limitations of claim 2; thus they are rejected on similar grounds.
Regarding claim 10, the limitations of this claim substantially correspond to the limitations of claim 3; thus they are rejected on similar grounds.
Regarding claim 11, the limitations of this claim substantially correspond to the limitations of claim 4; thus they are rejected on similar grounds.
Regarding claim 12, the limitations of this claim substantially correspond to the limitations of claim 5; thus they are rejected on similar grounds.
Regarding claim 13, the limitations of this claim substantially correspond to the limitations of claim 6; thus they are rejected on similar grounds.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Satish, in view of Breedvelt-Schouten et al. (US Pub. 2016/0203365), hereinafter Breedvelt-Schouten.
Regarding claim 26, Satish discloses the CIM of claim 25.
	Satish does not explicitly disclose wherein the one or more virtual reality devices includes a virtual reality headset device worn by a first user.
	However, Breedvelt-Schouten teaches display and analysis of volumetric substances (Abstract), further comprising wherein the one or more virtual reality devices includes a virtual reality headset device worn by a first user (Paragraph [0006]: image includes a view of the container and a view of a reference object. The reference object has a known dimension. The view of the reference object and the view of the container are then compared with reference to the known dimension. Based on the comparison, a volume of the container is determined. Based on the volume of the container, a volume indicator is provided to a head-mounted display). Examiner notes that this is well known in the art at the time of invention as is supported by Breedvelt-Schouten which teaches that head-mounted displays are becoming increasingly popular for displaying a virtual image (Paragraphs [0002]-[0003]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Satish with the features wherein the one or more virtual reality devices includes a virtual reality headset device worn by a first user as taught by Breedvelt-Schouten so as to allow for displaying a virtual image as presented by Breedvelt-Schouten.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748.  The examiner can normally be reached on M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613